 1   MARK A. CAMPBELL (SB# 93595)
     JESSICA B. COFFIELD (SB# 274122)
 2   MURPHY, CAMPBELL, ALLISTON & QUINN
     8801 Folsom Boulevard, Suite 230
 3   Sacramento, CA 95826
     Telephone: (916) 400-2300
 4   Fax: (916) 400-2311
     Mcampbell@murphycampbell.com
 5   Jcoffield@murphycampbell.com

 6   Attorneys for JOE’S LOGISTICS, INC.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
     STARR INDEMNITY COMPANY,                          CASE NO. 2:17-cv-01263-TLN-EFB
10
                                   Plaintiffs,         STIPULATION TO MODIFY PRETRIAL
11                                                     SCHEDULING ORDER; ORDER
            v.
12
     JOE’S LOGISTICS, INC. d/b/a JOE’S
13   TRUCKING,
14                                 Defendants.
15

16          Pursuant to Rules 16(b)(4) and 29 of the Federal Rules of Civil Procedure and Local
17   Rules 143 and 144 of the United States District Court for the Eastern District of California,
18   Defendant Joe’s Logistics, Inc. and Plaintiff Starr Indemnity Company (collectively “the
19   parties”), by and through their respective counsel, hereby stipulate and respectfully request this
20   Court modify and extend several pretrial deadlines within is Pretrial Scheduling Order dated
21   January 29, 2018 (ECF 16) and the Stipulation to Modify Pretrial Scheduling Order dated August
22   2, 2018 (ECF 27) (herein, the Scheduling Order, as modified by the Stipulation to Modify, is
23   referred to as the “Pretrial Scheduling Order”) the as set forth below.
24          The expert disclosure deadline is currently scheduled for November 2, 2018. The parties
25   request an extension of this deadline to December 3, 2018.
26          The supplemental expert disclosure deadline is currently scheduled for November 26,
27   2018. The parties request an extension of this deadline to December 26, 2018.
28          There has been one prior request for continuance of these deadlines which was granted.
                                                                           STIPULATION TO MODIFY PRETRIAL
                                                                                 SCHEDULING ORDER; ORDER
                                                                           CASE NO. 2:17-cv-01263-TLN-EFB
 1          GOOD CAUSE EXISTS FOR THE REQUESTED MODIFICATION AND
 2   EXTENSIONS.
 3          Defendant substituted in new counsel on or about June 26, 2018 (ECF 18, 19, 20).
 4   Following substitution, counsel have been diligently pursuing settlement of all claims. Plaintiff’s
 5   pending Motion for Summary Judgment was continued to be heard on December 6, 2018 to allow
 6   counsel for Defendant time to gather additional evidence to satisfy all parties in their settlement
 7   negotiations and to review and respond to the Motion for Summary Judgment (ECF 25). The
 8   Parties are presently engaged in discussions regarding settlement of all claims and require
 9   additional time to provide and review pertinent information. The parties agree to this
10   modification. Granting this modification would promote the interests of justice and judicial
11   economy as it would increase the likelihood of settlement. The Parties wish to avoid incurring
12   additional costs which could make settlement more difficult. The Parties are working diligently
13   and cooperatively to complete review of relevant materials, and no party will be prejudiced by
14   this short continuance of deadlines.
15          For the foregoing reasons, the parties respectfully request that the Court modify the
16   Pretrial Scheduling Order as described above.
17

18   IT IS SO STIPULATED AND RESPECTFULLY REQUESTED.
19
20   DATED: October 30, 2018                       WOOD, SMITH, HENNING & BERMAN LLP
21                                                 By:       /s/ Patrick Schoenburg
                                                            PATRICK SCHOENBURG
22                                                          Attorneys for Plaintiff
                                                            STARR INDEMNITY COMPANY
23

24   DATED: October 30, 2018                       STARR INSURANCE HOLDINGS, INC.
25                                                 By:       /s/ Ross M. Chinitz
                                                            ROSS M. CHINITZ (Pro Hac Vice)
26                                                          Attorneys for Plaintiff
                                                            STARR INDEMNITY COMPANY
27

28
                                                      -2-
                                                                            STIPULATION TO MODIFY PRETRIAL
                                                                                  SCHEDULING ORDER; ORDER
                                                                            CASE NO. 2:17-CV-01263-TLN-EFB
 1   DATED: October 30, 2018   MURPHY, CAMPBELL, ALLISTON & QUINN
 2                             By:      /s/ Jessica B. Coffield
                                       MARK A. CAMPBELL
 3                                     JESSICA B. COFFIELD
                                       Attorneys for Defendant
 4                                     JOE’S LOGISTICS, INC.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                 -3-
                                                        STIPULATION TO MODIFY PRETRIAL
                                                              SCHEDULING ORDER; ORDER
                                                        CASE NO. 2:17-CV-01263-TLN-EFB
 1                                               ORDER
 2          The Court, having duly considered the parties’ stipulation set forth above, and good cause
 3   appearing, orders as follows:
 4          The Pretrial Scheduling Order, dated January 29, 2018, previously modified by stipulation
 5   dated August 2, 2018 is hereby modified as follows.
 6          The expert disclosure deadline is currently scheduled for November 2, 2018. The parties
 7   request an extension of this deadline to December 3, 2018.
 8          The supplemental expert disclosure deadline is currently scheduled for November 26,
 9   2018. The parties request an extension of this deadline to December 26, 2018.
10          There has been one prior request for continuance of these deadlines.
11

12          IT IS SO ORDERED.
13
     Dated: November 2, 2018
14

15

16                                          Troy L. Nunley
17                                          United States District Judge

18

19
20

21

22

23

24

25

26
27

28
                                                                           STIPULATION TO MODIFY PRETRIAL
                                                                                 SCHEDULING ORDER; ORDER
                                                                           CASE NO. 2:17-cv-01263-TLN-EFB
